UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4363


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL JOSEPH NASCEMBENI, a/k/a Daniel Anthony Nascimbeni,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cr-00025-JPB-JSK-1)


Submitted:   November 18, 2014            Decided:   December 5, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katy J. Cimino, Assistant Federal Public Defender, Kristen M.
Leddy,   Research  and   Writing   Specialist, Clarksburg, West
Virginia, for Appellant.      William J. Ihlenfeld, II, United
States Attorney, Stephen D. Warner, Assistant United States
Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel Joseph Nascembeni pled guilty to one count of

mail    fraud   and    one     count   of    making     false    statements        in    an

application     for    Supplemental         Security     Income      benefits.          The

district court sentenced him to 24 months’ imprisonment on each

count,    to     be    served      concurrently.              Nascembeni         appeals,

challenging     the     two-level      enhancement       imposed      at    sentencing

based on his commission of bankruptcy fraud.                    We affirm.

              We review the district court’s factual determinations

as to sentencing enhancements for clear error, United States v.

Slade, 631 F.3d 185, 188 (4th Cir. 2011), and will reverse only

if “left with the definite and firm conviction that a mistake

has been committed.”           United States v. Stevenson, 396 F.3d 538,

542    (4th   Cir.    2005).      Relevant       conduct   includes        all   actions

“that    occurred      during      the      commission     of     the      offense       of

conviction, in preparation for that offense, or in the course of

attempting      to    avoid     detection         or   responsibility        for     that

offense.”            U.S.      Sentencing        Guidelines       Manual         (“USSG”)

§ 1B1.3(a)(1).          A     two-level         enhancement     is    warranted         for

bankruptcy fraud as relevant conduct “[i]f the offense involved

. . . a misrepresentation or other fraudulent action during the

course of a bankruptcy proceeding.”                USSG § 2B1.1(b)(9)(B).

              The offense conduct also includes all acts that “were

part of the same course of conduct or common scheme or plan as

                                            2
the   offense    of   conviction.”       USSG       §   1B1.3(a)(2);         see    United

States v. Johnson, 643 F.3d 545, 551 (7th Cir. 2011) (upholding

use of uncharged and unconvicted relevant conduct that was part

of the same course of conduct or common scheme or plan as the

offense of conviction).

            Here, the district court determined that Nascembeni’s

conduct of      filing   a    bankruptcy      petition        using    his    alias    and

second Social Security card was “part and parcel of the same

fraudulent      behavior”     on    which     his       convictions         were     based.

Specifically,       Nascembeni      applied    for      and    received       government

benefits using two different Social Security numbers that had

been issued to him:          one with his name spelled properly, and one

with his name misspelled.              During this same time, Nascembeni

filed two separate bankruptcy petitions — one in his correct

name and one using his alias — and received discharges of his

debts.     We find no clear error by the district court in imposing

the enhancement under USSG § 2B1.1(b)(9).

             Accordingly,      we    affirm    Nascembeni’s           sentence.         We

dispense     with     oral    argument      because          the    facts    and     legal

contentions     are   adequately      presented         in    the   materials        before

this court and argument would not aid the decisional process.


                                                                                   AFFIRMED




                                         3